Appeal from a judgment of the Ontario County Court (Craig J. Doran, J.), rendered September 19, 2006. The judgment convicted defendant, upon his plea of guilty, of robbery in the third degree (two counts).
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of two counts of robbery in the third degree (Penal Law § 160.05). The contention of defendant that County Court abused its discretion in denying his request for youthful offender status is without merit. It is well established that the decision whether to grant youthful offender status “ ‘rests within the sound discretion of the court and depends upon all the attending facts and circumstances of the case’ ” (People v Shrubsall, 167 AD2d 929, 930 [1990]). The record reflects that the court “carefully considered the request to be considered a youthful offender and stated the reasons for its denial” of that request (People v Williams, 37 AD3d 1193, 1194 [2007]). We decline to exercise our interest of justice jurisdiction to adjudicate defendant a youthful offender (see People v Martinez, 55 AD3d 1334 [2008]; People v Bosse, 23 AD3d 1063 [2005], lv denied 6 NY3d 809 [2006]). Present — Martoche, J.P., Smith, Centra, Fahey and Pine, JJ.